Citation Nr: 1404163	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  11-05 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney



ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel



INTRODUCTION

The Veteran had active duty service from October 1975 to October 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Board notes that the Veteran has been diagnosed with numerous psychiatric disorders over the years, and it is unclear from the record as to which symptoms are attributable to which diagnosis.  In fact, the Veteran's treating doctor, M.O., Ph.D. (initials used to protect privacy), specifically commented that the Veteran was a difficult case to diagnose due to a number of factors.  As such, the Board will consider all of the symptomatology contained in the evidence and will consider claim as one for service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Mittleider v. West, 11 Vet. App. 181 (1998).

The Board notes that the Veteran's claim for service connection for an acquired psychiatric disorder was previously considered and denied in a December 1988 rating decision and a February 1998 Board decision.  As such, the issue has been adjudicated as whether new and material evidence has been submitted to reopen the claim.  However, the evidence associated with the claims file since the issuance of the February 1998 Board decision includes additional service personnel records.  Such records were previously unavailable and do document the Veteran as having some symptoms in service.  Applicable regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i).   As such, new and material evidence is not needed to reopen a previously denied claim when relevant personnel records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.  Therefore, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder.

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  
 


FINDING OF FACT

The Veteran has been shown to have an acquired psychiatric disorder that is related to her military service.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, an acquired psychiatric disorder was incurred during active service. 38 U.S.C.A. §§ 1101, 1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for an acquired psychiatric disorder herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.   There is no prejudice to the Veteran.
 

Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

The Veteran's service treatment records do not document any complaints, treatment, or diagnosis of a psychiatric disorder.  The Veteran also indicated that she had received treatment in service at the Munson Army Community Hospital, but those records could not be located.  

Nevertheless, the Veteran's service personnel records do reflect that her separation from service was initiated for reasons that included a failure to have associates within the company, a desire to live off-post, evidence of social and emotional maladjustment, hostility, and an inability to accept additional work responsibilities.  
In addition, private medical records indicate that the Veteran began receiving treatment in 1978, which was the year following her separation from service.  Symptoms of anxiety, antisocial tendencies, and poor social judgment were noted at that time.  

Significantly, M.O., Ph.D. submitted a letter in March 2013 indicating that the Veteran was difficulty to diagnose.  She stated that the Veteran's diagnoses had included a personality disorder, generalized anxiety disorder, dysthymic disorder, schizoaffective disorder, posttraumatic stress disorder (PTSD), and a cognitive disorder.  After a discussion of the Veteran's history, Dr. M.O. noted that the Veteran's cognitive disorder was present prior to her military service, yet stated that there was clearly no preexisting psychiatric disorder. She also concluded that there was no doubt that the Veteran's current psychiatric condition was directly related to her military service.  In making this determination, Dr. M.O. found it persuasive that that the Veteran had significantly deteriorated so much that she qualified for full social security disability by 1983.

Thus, for the reasons described above, the Board concludes that there is a reasonable doubt as to whether the Veteran's current acquired psychiatric disorder is causally or etiologically related to her period of service.  To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board concludes that service connection for an acquired psychiatric disorder is warranted. 



ORDER

Subject to the provisions governing the award of monetary benefits, service connection for an acquired psychiatric disorder is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


